Case 2:18-cv-01830-MWF-JPR Document 80 Filed 03/19/19 Page 1 of 2 Page ID #:903




 1

 2

 3
                        UNITED STATES DISTRICT COURT
 4                     CENTRAL DISTRICT OF CALIFORNIA
 5

 6   MATT FURIE,                              Case No. 2:18-cv-01830-MWF-JPR

 7                Plaintiff,                  ORDER ON DEFENDANTS’
                                              CONSENTED TO MOTION TO
 8          vs.                               MODIFY SCHEDULING ORDER
 9
     INFOWARS, LLC; FREE SPEECH               Date: April 15, 2019
10   SYSTEMS, LLC,                            Time: 10:00 a.m.
                                              Hon. Michael W. Fitzgerald
11                Defendants.
                                              Case Filed: March 5, 2018
12                                            Trial Date: July 16, 2019
13
14

15         UPON CONSIDERATION of the motion filed by Defendants Free Speech
16   Systems, LLC and Infowars, LLC to modify the Court’s Scheduling Order, the
17   supporting Memorandum of Points and Authorities, and the record in this case, and
18   for other good cause shown:
19         THE COURT HEREBY FINDS THAT Defendants have demonstrated
20   good cause to modify the Court’s Scheduling Order to move forward the last day to
21   hear motions by 1 week to May 6, 2019.
22
23
                                          -1-
          Order on Defendants’ Consented to Motion to Modify Scheduling Order
                               2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 80 Filed 03/19/19 Page 2 of 2 Page ID #:904




 1         IT IS THEREFORE ODERED, ADJUDGED, AND DECREED that

 2   Defendants’ Consented to Motion to Modify Scheduling Order is hereby

 3   GRANTED;

 4         IT IS FURTHER ORDERED that the last day to hear motions in this matter

 5   is changed from April 29, 2019 to May 6, 2019.

 6         The hearing on Defendants’ Motion, set for April 15, 2019, is VACATED.

 7

 8   Dated: March 19, 2019                ___________________________________
 9                                        MICHAEL W. FITZGERALD
                                          United States District Judge
10
11

12

13
14

15

16

17

18

19
20

21

22
23
                                          -2-
          Order on Defendants’ Consented to Motion to Modify Scheduling Order
                               2:18-cv-01830-MWF-JPR
